Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “an engaging member” in Line 2. It is not clear if this engaging member is the same as the one recited in Claim 1 or a different one. For examination purposes, the Examiner will assume that they are the same. Appropriate clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Valbray (EP 3213654). With regard to Claim 1, De Valbray discloses a connection structure (1), comprising: a connecting member (3, 3’; 4, 4’); a latching member (6, 6’), one of .
With regard to Claim 2, De Valbray discloses a sliding block (10), wherein the sliding block can slide relatively to the engaging member, a stirring pin (shown in Fig. 2 as coming out of 10) is disposed on one side of the sliding block near the engaging member, the stirring pin is corresponding to the latching member, and when the sliding block slides, the latching member can be driven to rotate so that the latching portion is separated from the engaging portion.
With regard to Claim 3, De Valbray discloses an upper housing (upper part of 2), wherein the connecting member being disposed on the upper housing, and a locating pin (shown in Fig. 2 as coming out of 10) is disposed on the upper housing.
With regard to Claim 4, De Valbray discloses a lower housing (lower part of 2), wherein the lower housing is fixedly connected with the upper housing, a chute (10) is disposed on the lower housing, the sliding block is slidably disposed in the chute, and a through hole (Fig. 2) is disposed on a bottom surface of the chute.
With regard to Claim 5, De Valbray discloses a stirring block (sides of 10) being disposed on 
With regard to Claim 6, De Valbray discloses the elastic member being a torsion spring (5), a slot (Fig. 2) is disposed on the latching member, the torsion spring is sleeved on the connecting member, the latching member is sleeved on the torsion spring, and a lever arm (ends of 5) of the torsion spring is disposed in the slot.
With regard to Claim 7, De Valbray discloses a first groove (Fig. 2) being disposed on one side of the latching member near the engaging member, a second groove (Fig. 2) is disposed on one side of the engaging member near the latching member, the second groove joints the first groove to form an accommodating chamber, and the stirring pin is located inside the accommodating chamber.
With regard to Claim 8, De Valbray discloses a wearing device (Fig. 6), comprising the connection structure.
With regard to Claim 9, De Valbray discloses a housing (2), wherein the housing is fixedly connected with the engaging member, the wearing device further comprises a wristband (Fig. 6), and the wristband is fixedly connected with the connecting member.
With regard to Claim 10, De Valbray discloses the housing and the engaging member being formed integrally.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art disclose connection structures similar to Applicant’s claimed invention having connection, latch, engaging and elastic members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833